Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
29, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-11-00987-CV

 HUMBERTO MONTALVO, INDIVIDUALLY AND D/B/A MONTALVO
            PRODUCE OF MEXICO, Appellant
                                       V.

                 J.P. MORGAN CHASE BANK N.A., Appellee

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-23102
                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed July 18, 2011. On January 22,
2013, appellant filed a motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P. 42.1. The motion is granted. Accordingly, the appeal
is ordered dismissed.

                               /s/          Tracy Christopher, Justice

Panel consists of Justices Christopher, Jamison, and McCally.